         Case 1:18-cv-04815-MKV Document 36 Filed 04/15/20 Page 1 of 2


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 MORTIA WALKER, on behalf of her infant                              DATE FILED: 4/15/2020
 children S.W. and K.W.,

                            Plaintiff,

                    -against-                                   1:18-cv-04815 (MKV)

 CITY OF NEW YORK, POLICE OFFICER                                      ORDER
 PHILLIP PENA, POLICE OFFICER
 PASQUALE DETHOMAS, SERGEANT
 GIBSON, and JOHN DOE POLICE #1-2,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       By Order dated October 15, 2018, the above-captioned § 1983 action was stayed pending

the resolution of an investigation into the underlying incident by the Civilian Complaint Review

Board (“CCRB”) Administrative Prosecution Unit (“APU”). [ECF #22] On February 6, 2020,

the case was reassigned to me for all purposes. In an Order dated March 6, 2020, the Court

directed Defendant City of New York to file a letter updating the Court on the status of the

CCRB investigation and subsequent disciplinary proceedings. [ECF #34]

       In its letter, dated March 11, 2020, the City informed the Court that although the trial has

concluded, the disciplinary proceedings will not be concluded until the Police Commissioner

issues a final decision. [ECF #35] The City further informed the Court that Plaintiff’s position

is that the stay of this action should be lifted, notwithstanding the fact that the Commissioner has

not yet rendered a decision, and that the City does not oppose lifting the stay. [Id. at 2] Counsel

for the City also explained that he asked counsel for Defendant Gibson for his position on this

question, but was informed that new counsel had taken over Gibson’s representation and that he

should await a response from Gibson’s new counsel. [Id. at 2 & n.2] Finally, the City alerted the


                                                 1
          Case 1:18-cv-04815-MKV Document 36 Filed 04/15/20 Page 2 of 2



Court to errors on the docket sheet related to the representation of the individual defendants.

Specifically, the docket sheet erroneously lists counsel for the City as counsel for Defendants

Pena, Dethomas, Gibson, and John Doe Police Officers #1-2.

       In light of the information set forth in the Status Report from Corporation Counsel, IT IS

HEREBY ORDERED that the parties shall submit a joint status letter to the Court no later than

May 8, 2020. In that letter, the parties shall address: (1) the status of the CCRB proceedings; (2)

the status of Gibson’s representation by counsel and of the representation of the other individual

defendants named in the complaint, including the names and contact information for each

counsel; and (3) each party’s position on lifting the stay of this action.


       IT IS FURTHER ORDERED that counsel for the individual defendants shall promptly

enter a notice of appearance on the Court docket.


       The Clerk of Court is respectfully directed to correct the docket sheet to reflect that the

New York City Law Department, Office of Corporation Counsel, does not represent any of the

individual defendants in this case.


SO ORDERED

Dated: April 15, 2020                                      _________________________________
New York, New York                                         MARY KAY VYSKOCIL
                                                           UNITED STATES DISTRICT JUDGE




                                                  2
